DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
 Claims 1 – 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites the limitation "the stored images" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Therefore, it is rejected for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 2 – 22 depend from claim 1 and therefore inherit the deficiencies of claim 1 discussed above. Therefore, claims 2 – 22 are rejected under similar logic to claim 1 above.  
Regarding claim 23, it recites the limitation "the stored images" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Therefore, it is rejected for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 24 – 44 depend from claim 23 and therefore inherit the deficiencies of claim 23 discussed above. Therefore, claims 24 – 44 are rejected under similar logic to claim 23 above.  
	
Examiner notes that further examination is conducted as best understood in light of the 35 USC § 112 issues outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7 – 23, 26, and 29 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US 20180222052 A1), hereinafter Vu in view of Kock (US 20090319081 A1), hereinafter Kock.
Regarding claim 1, Vu teaches:
A safety system for enforcing safe operation of machinery performing an activity in a three-dimensional (3D) workspace, the system comprising: 
A computer memory (see at least [0020]: “The control system 112 includes a central processing unit (CPU) 305, system memory 310, and one or more non-volatile mass storage devices (such as one or more hard disks and/or optical storage units) 312”) for storing (i) a model of the machinery and its permitted movements (see at least [0058] – [0062] which teaches a “Robot State Determination Module” or RDSM, which includes creating a model of an entire robot (the machinery) including length of the robotic links, joint locations, and rotational axes of each link, which would allow the system to know its permitted movements); 
And (ii) A safety protocol specifying speed restrictions of the machinery in proximity to a human and a minimum separation distance between the machinery and a human (see at least [0065]: “ One approach to achieving this is to modulate the robot's maximum velocity (by which is meant the velocity of the robot itself or any appendage thereof) proportionally to the minimum distance between any point on the robot and any point in the relevant set of sensed objects to be avoided. The robot is allowed to operate at maximum speed when the closest object is further away than some threshold distance beyond which collisions are not a concern, and the robot is halted altogether if an object is within a certain minimum distance… An outer envelope or 3D zone 502 is generated computationally by SADM 425 around the robot 504. Outside this zone 502, all movements of the person P are considered safe because, within an operational cycle, they cannot bring the person sufficiently close to the robot 504 to pose a danger. Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed. If any portion of the person P crosses the threshold of zone 508 but is still outside an interior danger zone 510, robot 504 is signaled to operate at a slower speed. If any portion of the person P crosses into the danger zone 510—or is predicted to do so within the next cycle based on a model of human movement—operation of robot 504 is halted. These zones may be updated if robot 504 is moved (or moves) within the environment”); 
And a processor (see at least [0021]: “CPU 305 is typically a microprocessor”) configured to: 
Computationally generate, from the stored images, a 3D spatial representation of the workspace (See at least [0017]: “The mode of operation of the sensors 102 is not critical so long as a 3D representation of the workspace 100 is obtainable from images or other data obtained by the sensors 102”); 
Map, via a mapping module, a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace augmented by a 3D envelope (see at least Fig. 2 which shows that the system is able to determine zones which are “occupied” by people, machines, or objects. See further Fig. 5 which shows the 3D “zones” or “envelopes” around the machine. See further [0065]: “This is illustrated in FIG. 5. An outer envelope or 3D zone 502 is generated computationally by SADM 425 around the robot 504”); 
Map, via the mapping module, a second 3D region of the workspace corresponding to a portion of the first 3D region predictively occupied by the machinery during an interval beginning at a current time (see at least [0065] – [0066] wherein Vu first discloses the use of “Outer envelopes or 3D zones” around machinery and humans which are “generated computationally by SADM” (where SADM stands for Safe-Action Determination Module). The disclosure goes on to define a “further refinement” for the method previously outlined. “A further refinement is for SADM 425 to modulate maximum velocity proportionally to the minimum possible time to collision—that is, to project the robot's current state forward in time, project the intrusions toward the robot trajectory, and identify the nearest potential collision. This refinement has the advantage that the robot will move more quickly away from an obstacle than toward it, which maximizes throughput while still correctly preserving safety. Since the robot's future trajectory depends not just on its current velocity but on subsequent commands, SADM 425 may consider all points reachable by robot 402 within a certain reaction time given its current joint positions and velocities, and cause control signals to be issued based on the minimum collision time among any of these states”);
Identify a third 3D region of the workspace corresponding to space occupied or potentially occupied by a human within the workspace augmented by a 3D envelope around the human corresponding to anticipated movements of the human within the workspace during the interval (see at least [0065]: “Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed”. See further [0068]: “Beyond simply leaving margins to account for the maximum velocity of potentially moving objects, state estimation techniques based on information detected by the sensing system can be used to project the movements of humans and other objects forward in time, thus expanding the control options available to control routines 350. For example, skeletal tracking techniques can be used to identify moving limbs of humans that have been detected and limit potential collisions based on properties of the human body and estimated movements of, e.g., a person's arm rather than the entire person”); 
And during physical performance of the activity, restrict operation of the machinery in accordance with the safety protocol based on proximity between the second and third regions (see at least [0065]: “An outer envelope or 3D zone 502 is generated computationally by SADM 425 around the robot 504. Outside this zone 502, all movements of the person P are considered safe because, within an operational cycle, they cannot bring the person sufficiently close to the robot 504 to pose a danger. Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed. If any portion of the person P crosses the threshold of zone 508 but is still outside an interior danger zone 510, robot 504 is signaled to operate at a slower speed. If any portion of the person P crosses into the danger zone 510—or is predicted to do so within the next cycle based on a model of human movement—operation of robot 504 is halted. These zones may be updated if robot 504 is moved (or moves) within the environment”).
Vu does not teach, but Kock teaches:
Wherein the first 3D region of the workspace corresponds to space occupied by the machinery within the workspace augmented by a 3D envelope around the machinery spanning all movements executed by the machinery during performance of the activity (see at least [0028] and [0029] which disclose creating a “safety zone” which consists of all possible movements of a robot as it follows a path to complete a task).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the teachings of reachable movement paths to create a safety zone as taught by Kock because creating a zone or envelope consisting of locations which can actually be reached by the robot during a task would greatly improve the safety of humans working in close quarters with the robot. Further, because the envelope is taking the movement path of the robot into account while calculating this “safety zone”, the addition would improve efficiency of the machine by preventing halts or slowdowns when an object or human approaches the machine at a safe distance which might otherwise be flagged as too close. 

Regarding claim 3, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches wherein the safety system of claim 1 further comprises:
A plurality of sensors distributed about the workspace (see at least [0017]: “Refer first to FIG. 1, which illustrates a representative 3D workspace 100 monitored by a plurality of sensors representatively indicated at 1021, 1022, 1023”);
Each of the sensors being associated with a grid of pixels for recording images of a portion of the workspace within a sensor field of view (see at least [0019]: “With renewed reference to FIG. 1, data from each sensor 102 is received by a control system 112. The volume of space covered by each sensor—typically a solid cone—may be represented in any suitable fashion, e.g., the space may be divided into a 3D grid of small (5 cm, for example) cubes or “voxels” or other suitable form of volumetric representation” and see further [0022] which states that “The system memory 310 contains a series of frame buffers 335, i.e., partitions that store, in digital form (e.g., as pixels or voxels, or as depth maps), images obtained by the sensors 102”); 
The workspace portions collectively covering the entire workspace (see at least [0017]: “As shown in the figure, sensors 102 collectively cover and can monitor the workspace 100, which includes a robot 106 controlled by a conventional robot controller 108”), 
Wherein the mapping module is configured to compute the first 3D region of the workspace based on images generated by the sensors during performance of the activity by the machinery (see at least [0055] which states that “The sensors 102 provide real-time image information that is analyzed by an object-analysis module 415 at a fixed frequency in the manner discussed above; in particular, at each cycle, object analysis module 415 identifies the precise 3D location and extent of all objects in workspace 400 that are either within the robot's reach or that could move into the robot's reach at conservative expected velocities”. See further [0063] – [0068] which defines computing the 3D workspace regions based on the sensor data, which includes images).

Regarding claim 4, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu does not teach, but Kock teaches:
Wherein the safety system of claim 1 further comprises:
A simulation module, the mapping module being configured to compute the first 3D region of the workspace based on simulation, by the simulation module, of performance of the activity by the machinery (see at least [0028] and [0029] which describes “The simulated movement zone of the robot” which describes the movement path taken by the robot during performance of a task, and further creating a “three-dimensional zone which is occupied overall by the robot for the relevant movement path” in order to create a “safety zone” around the robot based on the simulation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the simulation described by Kock because as taught by Kock, the simulations allow the safety zones of the robot to be calculated prior to use, which would provide the benefits of greater efficiency and safety in the worksites.

Regarding claim 7, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu does not teach, but Kock teaches:
Wherein the first 3D region is confined to a spatial region reachable by the machinery only during performance of the activity (see at least [0028] and [0029] which disclose creating a “safety zone” which consists of all possible movements of a robot as it follows a path to complete a task and does not disclose movements outside of this path).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the teachings of reachable movement paths to create a safety zone as taught by Kock because creating a zone or envelope consisting of locations which can actually be reached by the robot during a task would greatly improve the safety of humans working in close quarters with the robot. Further, because the envelope is taking the movement path of the robot into account while calculating this “safety zone”, the addition would improve efficiency of the machine by preventing halts or slowdowns when an object or human approaches the machine at a safe distance which might otherwise be flagged as too close. 

Regarding claim 8, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the first 3D region includes a global spatial region reachable by the machinery during performance of any activity (see at least [0066]: “Yet a further refinement is for SADM 425 to take into account the entire planned trajectory of the robot when making this calculation, rather than simply the instantaneous joint velocities” wherein SADM is used to calculate the 3D area around the robot as disclosed in [0065]).

Regarding claim 9, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the interval is based at least in part on a current state specifying a position, velocity and acceleration of the machinery (see at least [0057]: “A robot state determination module (RSDM) 420 is responsive to data from sensors 102 and signals from the robot 402 and/or robot controller 407 to determine the instantaneous state of the robot. In particular, RSDM 420 determines the pose and location of robot 402 within workspace 400; this may be achieved using sensors 102, signals from the robot and/or its controller, or data from some combination of these sources. RSDM 420 may also determines the instantaneous velocity of robot 402 or any appendage thereof; in addition, knowledge of the robot's instantaneous joint accelerations or torques, or planned future trajectory may be needed in order to determine safe motion constraints for the subsequent cycle as described below”).

Regarding claim 10, the combination of Vu and Kock teaches:
The safety system of claim 9.
Vu further teaches:
Wherein the interval is further based on programmed movements of the machinery in performing the activity beginning at the current time (see at least [0066]: “A further refinement is for SADM 425 to modulate maximum velocity proportionally to the minimum possible time to collision—that is, to project the robot's current state forward in time, project the intrusions toward the robot trajectory, and identify the nearest potential collision. This refinement has the advantage that the robot will move more quickly away from an obstacle than toward it, which maximizes throughput while still correctly preserving safety. Since the robot's future trajectory depends not just on its current velocity but on subsequent commands, SADM 425 may consider all points reachable by robot 402 within a certain reaction time given its current joint positions and velocities, and cause control signals to be issued based on the minimum collision time among any of these states”).
Regarding claim 11, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches: 
Wherein the workspace is computationally represented as a plurality of voxels (see at least [0022]: “The result of the classification may be stored in a space map 345, which contains a volumetric representation of the workspace 100 with each voxel (or other unit of representation) labeled, within the space map, as described herein. Alternatively, space map 345 may simply be a 3D array of voxels, with voxel labels being stored in a separate database (in memory 310 or in mass storage 312)”).

Regarding claim 12, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches wherein the safety system of claim 1 further comprises:
An object-recognition module for recognizing the human and the machinery and movements thereof (see [0038] – [0047] under heading “Classifying Objects” which discloses how objects, including the machinery and a human or humans can be identified from the images collected by the sensors, which is analogous to an “object recognition module”).

Regarding claim 13, the combination of Vu and Kock teaches:
The safety system of claim 3.
Vu further teaches:
Wherein the workspace portions collectively cover the entire workspace (see at least [0017]: “As shown in the figure, sensors 102 collectively cover and can monitor the workspace 100, which includes a robot 106 controlled by a conventional robot controller 108”).

Regarding claim 14, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the first 3D region is divided into a plurality of nested, spatially distinct 3D subzones (see at least Fig. 5, wherein several distinct zones are labeled, and the zones are nested within one another).

Regarding claim 15, the combination of Vu and Kock teaches:
The safety system of claim 14.
Vu further teaches: 
Wherein overlap between the second 3D region and each of the subzones results in a different degree of alteration of the operation of the machinery (see at least Fig. 5 and [0065]: “Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed. If any portion of the person P crosses the threshold of zone 508 but is still outside an interior danger zone 510, robot 504 is signaled to operate at a slower speed. If any portion of the person P crosses into the danger zone 510—or is predicted to do so within the next cycle based on a model of human movement—operation of robot 504 is halted. These zones may be updated if robot 504 is moved (or moves) within the environment”).

Regarding claim 16, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is further configured to recognize a workpiece being handled by the machinery and treat the workpiece as a portion thereof in identifying the first 3D region (see at least [0045]: “While a monitored machine such as a robot is handling a workpiece, control system 112 ensures that the workpiece is moving only in a manner consistent with the expected motion of the robot end effector”).

Regarding claim 17, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is further configured to recognize a workpiece being handled by the human and treat the workpiece as a portion of the human in identifying the third 3D region (see at least [0043]: “First, machine-learning algorithms can generally be tuned to prefer false positives or false negatives (for example, logistic regression can be tuned for high specificity and low sensitivity). False positives in this scenario do not create a safety hazard—if the robot mistakes a workpiece for a human, it will react conservatively. Additionally, multiple algorithms or neural networks based on different image properties can be used, promoting the diversity that may be key to achieving sufficient reliability for safety ratings. One particularly valuable source of diversity can be obtained by using sensors that provide both 3D and 2D image data of the same object. If any one technique identifies an object as human, the object will be treated as human”. Wherein here, the algorithm treating objects that might be human to be overly cautious, would necessarily assume that an object being held by a human would be a component of the detected human).

Regarding claim 18, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is configured to dynamically control a maximum velocity of the machinery so as to prevent contact between the machinery and a human except when the machinery is stopped (see at least [0065]: “ One approach to achieving this is to modulate the robot's maximum velocity (by which is meant the velocity of the robot itself or any appendage thereof) proportionally to the minimum distance between any point on the robot and any point in the relevant set of sensed objects to be avoided. The robot is allowed to operate at maximum speed when the closest object is further away than some threshold distance beyond which collisions are not a concern, and the robot is halted altogether if an object is within a certain minimum distance”).

Regarding claim 19, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is configured to compute the anticipated movements of the human within the workspace during the interval based on a current direction, velocity and acceleration of the human (see at least [0037]: “It may be desirable to use probabilistic techniques such as those based on Bayesian filtering to determine the state of each voxel, allowing the system to combine data from multiple samples to provide higher levels of confidence in the results. Suitable models of human movement, including predicted speeds (e.g., an arm may be raised faster than a person can walk), are readily available”).

Regarding claim 20, the combination of Vu and Kock teaches:
The safety system of claim 19.
Vu further teaches: 
Wherein computation of the anticipated movements of the human within the workspace during the interval is further based on a kinematic model of human motion (see at least [0037]: “It may be desirable to use probabilistic techniques such as those based on Bayesian filtering to determine the state of each voxel, allowing the system to combine data from multiple samples to provide higher levels of confidence in the results. Suitable models of human movement, including predicted speeds (e.g., an arm may be raised faster than a person can walk), are readily available”. It is noted here that a model of human movement including predicted speeds of a human would necessarily be a kinematic model).

Regarding claim 21, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is further configured to stop the machinery during physical performance of the activity if the machinery is determined to be operating outside the first 3D region (see at least [0059]: “If, however, the joint positions are incorrect, the true position of robot 402 will diverge from the model, and some parts of the detected robot will not be removed. Those points will then appear as a foreign object in the new cycle. On the previous cycle, it can be assumed that the joint positions were correct because otherwise robot 402 would have been halted. Since the base joint of the robot does not move, at least one of the divergent points must be close to the robot. The detection of an unexpected object close to robot 402 can then be used to trigger an error condition, which will cause control system 112 (see FIG. 1) to transition robot 402 to a safe state”).

Regarding claim 22, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is further configured to preemptively stop the machinery during physical performance of the activity based on predicted operation of the machinery inside the third 3D region during the interval (see at least [0059]: “Alternately, sensor data can be used to identify the position of the robot using a correlation algorithm, such as described above in the section on registration, and this detected position can be compared with the joint position reported by the robot. If the joint position information provided by robot 402 has been validated in this manner, it can be used to validate joint velocity information, which can then be used to predict future joint positions. If these positions are inconsistent with previously validated actual joint positions, the program can similarly trigger an error condition. These techniques enable use of a non-safety-rated interface to produce data that can then be used to perform additional safety functions”).

Regarding claim 23, Vu teaches:
A method of enforcing safe operation of machinery performing an activity in a three- dimensional (3D) workspace, the method comprising the steps of:
Electronically storing (see at least [0020]: “The control system 112 includes a central processing unit (CPU) 305, system memory 310, and one or more non-volatile mass storage devices (such as one or more hard disks and/or optical storage units) 312”) (i) a model of the machinery and its permitted movements (see at least [0058] – [0062] which teaches a “Robot State Determination Module” or RDSM, which includes creating a model of an entire robot (the machinery) including length of the robotic links, joint locations, and rotational axes of each link, which would allow the system to know its permitted movements); 
And (ii) a safety protocol specifying speed restrictions of the machinery in proximity to a human and a minimum separation distance between the machinery and a human (see at least [0065]: “ One approach to achieving this is to modulate the robot's maximum velocity (by which is meant the velocity of the robot itself or any appendage thereof) proportionally to the minimum distance between any point on the robot and any point in the relevant set of sensed objects to be avoided. The robot is allowed to operate at maximum speed when the closest object is further away than some threshold distance beyond which collisions are not a concern, and the robot is halted altogether if an object is within a certain minimum distance… An outer envelope or 3D zone 502 is generated computationally by SADM 425 around the robot 504. Outside this zone 502, all movements of the person P are considered safe because, within an operational cycle, they cannot bring the person sufficiently close to the robot 504 to pose a danger. Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed. If any portion of the person P crosses the threshold of zone 508 but is still outside an interior danger zone 510, robot 504 is signaled to operate at a slower speed. If any portion of the person P crosses into the danger zone 510—or is predicted to do so within the next cycle based on a model of human movement—operation of robot 504 is halted. These zones may be updated if robot 504 is moved (or moves) within the environment”); 
Computationally generating, from the stored images, a 3D spatial representation of the workspace (See at least [0017]: “The mode of operation of the sensors 102 is not critical so long as a 3D representation of the workspace 100 is obtainable from images or other data obtained by the sensors 102”); 
Computationally mapping a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace augmented by a 3D envelope (see at least Fig. 2 which shows that the system is able to determine zones which are “occupied” by people, machines, or objects. See further Fig. 5 which shows the 3D “zones” or “envelopes” around the machine. See further [0065]: “This is illustrated in FIG. 5. An outer envelope or 3D zone 502 is generated computationally by SADM 425 around the robot 504”); 
Computationally mapping a second 3D region of the workspace corresponding to a portion of the first 3D region predictively occupied by the machinery during an interval beginning at a current time (see at least [0065] – [0066] wherein Vu first discloses the use of “Outer envelopes or 3D zones” around machinery and humans which are “generated computationally by SADM” (where SADM stands for Safe-Action Determination Module). The disclosure goes on to define a “further refinement” for the method previously outlined. “A further refinement is for SADM 425 to modulate maximum velocity proportionally to the minimum possible time to collision—that is, to project the robot's current state forward in time, project the intrusions toward the robot trajectory, and identify the nearest potential collision. This refinement has the advantage that the robot will move more quickly away from an obstacle than toward it, which maximizes throughput while still correctly preserving safety. Since the robot's future trajectory depends not just on its current velocity but on subsequent commands, SADM 425 may consider all points reachable by robot 402 within a certain reaction time given its current joint positions and velocities, and cause control signals to be issued based on the minimum collision time among any of these states”);
Computationally identifying a third 3D region of the workspace corresponding to space occupied or potentially occupied by a human within the workspace augmented by a 3D envelope around the human corresponding to anticipated movements of the human within the workspace during the interval (see at least [0065]: “Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed”. See further [0068]: “Beyond simply leaving margins to account for the maximum velocity of potentially moving objects, state estimation techniques based on information detected by the sensing system can be used to project the movements of humans and other objects forward in time, thus expanding the control options available to control routines 350. For example, skeletal tracking techniques can be used to identify moving limbs of humans that have been detected and limit potential collisions based on properties of the human body and estimated movements of, e.g., a person's arm rather than the entire person”); 
And during physical performance of the activity, restricting operation of the machinery in accordance with the safety protocol based on proximity between the second and third regions (see at least [0065]: “An outer envelope or 3D zone 502 is generated computationally by SADM 425 around the robot 504. Outside this zone 502, all movements of the person P are considered safe because, within an operational cycle, they cannot bring the person sufficiently close to the robot 504 to pose a danger. Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed. If any portion of the person P crosses the threshold of zone 508 but is still outside an interior danger zone 510, robot 504 is signaled to operate at a slower speed. If any portion of the person P crosses into the danger zone 510—or is predicted to do so within the next cycle based on a model of human movement—operation of robot 504 is halted. These zones may be updated if robot 504 is moved (or moves) within the environment”).
Vu does not teach, but Kock teaches:
Wherein the first 3D region of the workspace corresponds to space occupied by the machinery within the workspace augmented by a 3D envelope around the machinery spanning all movements executed by the machinery during performance of the activity (see at least [0028] and [0029] which disclose creating a “safety zone” which consists of all possible movements of a robot as it follows a path to complete a task).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the teachings of reachable movement paths to create a safety zone as taught by Kock because creating a zone or envelope consisting of locations which can actually be reached by the robot during a task would greatly improve the safety of humans working in close quarters with the robot. Further, because the envelope is taking the movement path of the robot into account while calculating this “safety zone”, the addition would improve efficiency of the machine by preventing halts or slowdowns when an object or human approaches the machine at a safe distance which might otherwise be flagged as too close. 

Regarding claim 25, the combination of Vu and Kock teaches:
The method of claim 23.
Vu further teaches wherein the method of claim 23 further comprises:
Providing a plurality of sensors distributed about the workspace (see at least [0017]: “Refer first to FIG. 1, which illustrates a representative 3D workspace 100 monitored by a plurality of sensors representatively indicated at 1021, 1022, 1023”);
Each of the sensors being associated with a grid of pixels for recording images of a portion of the workspace within a sensor field of view (see at least [0019]: “With renewed reference to FIG. 1, data from each sensor 102 is received by a control system 112. The volume of space covered by each sensor—typically a solid cone—may be represented in any suitable fashion, e.g., the space may be divided into a 3D grid of small (5 cm, for example) cubes or “voxels” or other suitable form of volumetric representation” and see further [0022] which states that “The system memory 310 contains a series of frame buffers 335, i.e., partitions that store, in digital form (e.g., as pixels or voxels, or as depth maps), images obtained by the sensors 102”); 
The workspace portions collectively covering the entire workspace (see at least [0017]: “As shown in the figure, sensors 102 collectively cover and can monitor the workspace 100, which includes a robot 106 controlled by a conventional robot controller 108”), 
Wherein the mapping module is configured to compute the first 3D region of the workspace based on images generated by the sensors during performance of the activity by the machinery (see at least [0055] which states that “The sensors 102 provide real-time image information that is analyzed by an object-analysis module 415 at a fixed frequency in the manner discussed above; in particular, at each cycle, object analysis module 415 identifies the precise 3D location and extent of all objects in workspace 400 that are either within the robot's reach or that could move into the robot's reach at conservative expected velocities”. See further [0063] – [0068] which defines computing the 3D workspace regions based on the sensor data, which includes images).

Regarding claim 26, the combination of Vu and Kock teaches:
The method of claim 23.
Vu does not teach, but Kock teaches:
Wherein the first 3D region of the workspace is mapped based on computational simulation of performance of the activity by the machinery (see at least [0028] and [0029] which describes “The simulated movement zone of the robot” which describes the movement path taken by the robot during performance of a task, and further creating a “three-dimensional zone which is occupied overall by the robot for the relevant movement path” in order to create a “safety zone” around the robot based on the simulation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the simulation described by Kock because as taught by Kock, the simulations allow the safety zones of the robot to be calculated prior to use, which would provide the benefits of greater efficiency and safety in the worksites.

Regarding claim 29, the combination of Vu and Kock teaches:
The method of claim 23.
Kock teaches:
Wherein the first 3D region is confined to a spatial region reachable by the machinery only during performance of the activity (see at least [0028] and [0029] which disclose creating a “safety zone” which consists of all possible movements of a robot as it follows a path to complete a task and does not disclose movements outside of this path).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the teachings of reachable movement paths to create a safety zone as taught by Kock because creating a zone or envelope consisting of locations which can actually be reached by the robot during a task would greatly improve the safety of humans working in close quarters with the robot. Further, because the envelope is taking the movement path of the robot into account while calculating this “safety zone”, the addition would improve efficiency of the machine by preventing halts or slowdowns when an object or human approaches the machine at a safe distance which might otherwise be flagged as too close. 

Regarding claim 30, the combination of Vu and Kock teaches:
The method of claim 23.
Vu further teaches:
Wherein the first 3D region includes a global spatial region reachable by the machinery during performance of any activity (see at least [0066]: “Yet a further refinement is for SADM 425 to take into account the entire planned trajectory of the robot when making this calculation, rather than simply the instantaneous joint velocities” wherein SADM is used to calculate the 3D area around the robot as disclosed in [0065]).

Regarding claim 31, the combination of Vu and Kock teaches:
The method of claim 23.
Vu further teaches:
Wherein the interval is based at least in part on a current state specifying a position, velocity and acceleration of the machinery (see at least [0057]: “A robot state determination module (RSDM) 420 is responsive to data from sensors 102 and signals from the robot 402 and/or robot controller 407 to determine the instantaneous state of the robot. In particular, RSDM 420 determines the pose and location of robot 402 within workspace 400; this may be achieved using sensors 102, signals from the robot and/or its controller, or data from some combination of these sources. RSDM 420 may also determines the instantaneous velocity of robot 402 or any appendage thereof; in addition, knowledge of the robot's instantaneous joint accelerations or torques, or planned future trajectory may be needed in order to determine safe motion constraints for the subsequent cycle as described below”).

Regarding claim 32, the combination of Vu and Kock teaches:
The method of claim 31.
Vu further teaches: 
Wherein the interval is further based on programmed movements of the machinery in performing the activity beginning at the current time (see at least [0066]: “A further refinement is for SADM 425 to modulate maximum velocity proportionally to the minimum possible time to collision—that is, to project the robot's current state forward in time, project the intrusions toward the robot trajectory, and identify the nearest potential collision. This refinement has the advantage that the robot will move more quickly away from an obstacle than toward it, which maximizes throughput while still correctly preserving safety. Since the robot's future trajectory depends not just on its current velocity but on subsequent commands, SADM 425 may consider all points reachable by robot 402 within a certain reaction time given its current joint positions and velocities, and cause control signals to be issued based on the minimum collision time among any of these states”).

Regarding claim 33, the combination of Vu and Kock teaches:
The method of claim 23.
Vu further teaches:
Wherein the workspace is computationally represented as a plurality of voxels (see at least [0022]: “The result of the classification may be stored in a space map 345, which contains a volumetric representation of the workspace 100 with each voxel (or other unit of representation) labeled, within the space map, as described herein. Alternatively, space map 345 may simply be a 3D array of voxels, with voxel labels being stored in a separate database (in memory 310 or in mass storage 312)”).

Regarding claim 34, the combination of Vu and Kock teaches:
The method of claim 23.
Vu further teaches wherein the method of claim 23 further comprises:
The step of computationally recognizing the human and the machinery and movements thereof (see [0038] – [0047] under heading “Classifying Objects” which discloses how objects, including the machinery and a human or humans can be identified from the images collected by the sensors).

Regarding claim 35, the combination of Vu and Kock teaches:
The method of claim 25.
Vu further teaches:
Wherein the workspace portions collectively cover the entire workspace (see at least [0017]: “As shown in the figure, sensors 102 collectively cover and can monitor the workspace 100, which includes a robot 106 controlled by a conventional robot controller 108”).

Regarding claim 36, the combination of Vu and Kock teaches:
The method of claim 23.
Vu further teaches:
Wherein the first 3D region is divided into a plurality of nested, spatially distinct 3D subzones (see at least Fig. 5, wherein several distinct zones are labeled, and the zones are nested within one another).

Regarding claim 37, the combination of Vu and Kock teaches:
The method of claim 36.
Vu further teaches:
Wherein overlap between the second 3D region and each of the subzones results in a different degree of alteration of the operation of the machinery (see at least Fig. 5 and [0065]: “Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed. If any portion of the person P crosses the threshold of zone 508 but is still outside an interior danger zone 510, robot 504 is signaled to operate at a slower speed. If any portion of the person P crosses into the danger zone 510—or is predicted to do so within the next cycle based on a model of human movement—operation of robot 504 is halted. These zones may be updated if robot 504 is moved (or moves) within the environment”).

Regarding claim 38, the combination of Vu and Kock teaches:
The method of claim 23.
Vu further teaches wherein the method of claim 23 further comprises:
The steps of recognizing a workpiece being handled by the machinery and treating the workpiece as a portion thereof in identifying the first 3D region (see at least [0045]: “While a monitored machine such as a robot is handling a workpiece, control system 112 ensures that the workpiece is moving only in a manner consistent with the expected motion of the robot end effector”).

Regarding claim 39, the combination of Vu and Kock teaches:
The method of claim 23.
Vu further teaches wherein the method of claim 23 further comprises:
The step of recognizing a workpiece being handled by the human and treating the workpiece as a portion of the human in identifying the third 3D region (see at least [0043]: “First, machine-learning algorithms can generally be tuned to prefer false positives or false negatives (for example, logistic regression can be tuned for high specificity and low sensitivity). False positives in this scenario do not create a safety hazard—if the robot mistakes a workpiece for a human, it will react conservatively. Additionally, multiple algorithms or neural networks based on different image properties can be used, promoting the diversity that may be key to achieving sufficient reliability for safety ratings. One particularly valuable source of diversity can be obtained by using sensors that provide both 3D and 2D image data of the same object. If any one technique identifies an object as human, the object will be treated as human”. Wherein here, the algorithm treating objects that might be human to be overly cautious, would necessarily assume that an object being held by a human would be a component of the detected human).

Regarding claim 40, the combination of Vu and Kock teaches:
The method of claim 23.
Vu teaches wherein the method of claim 23 further comprises:
The step of dynamically controlling a maximum velocity of the machinery so as to prevent contact between the machinery and a human except when the machinery is stopped (see at least [0065]: “ One approach to achieving this is to modulate the robot's maximum velocity (by which is meant the velocity of the robot itself or any appendage thereof) proportionally to the minimum distance between any point on the robot and any point in the relevant set of sensed objects to be avoided. The robot is allowed to operate at maximum speed when the closest object is further away than some threshold distance beyond which collisions are not a concern, and the robot is halted altogether if an object is within a certain minimum distance”).

Regarding claim 41, the combination of Vu and Kock teaches:
The method of claim 23.
Vu further teaches:
Wherein the anticipated movements of the human within the workspace during the interval are computed based on a current direction, velocity and acceleration of the human (see at least [0037]: “It may be desirable to use probabilistic techniques such as those based on Bayesian filtering to determine the state of each voxel, allowing the system to combine data from multiple samples to provide higher levels of confidence in the results. Suitable models of human movement, including predicted speeds (e.g., an arm may be raised faster than a person can walk), are readily available”).

Regarding claim 42, the combination of Vu and Kock teaches:
The method of claim 41.
Vu further teaches:
Wherein computation of the anticipated movements of the human within the workspace during the interval is further based on a kinematic model of human motion (see at least [0037]: “It may be desirable to use probabilistic techniques such as those based on Bayesian filtering to determine the state of each voxel, allowing the system to combine data from multiple samples to provide higher levels of confidence in the results. Suitable models of human movement, including predicted speeds (e.g., an arm may be raised faster than a person can walk), are readily available”. It is noted here that a model of human movement including predicted speeds of a human would necessarily be a kinematic model).

Regarding claim 43, the combination of Vu and Kock teaches:
The method of claim 23.
Vu further teaches wherein the method of claim 23 further comprises:
The step of stopping the machinery during physical performance of the activity if the machinery is determined to be operating outside the first 3D region (see at least [0059]: “If, however, the joint positions are incorrect, the true position of robot 402 will diverge from the model, and some parts of the detected robot will not be removed. Those points will then appear as a foreign object in the new cycle. On the previous cycle, it can be assumed that the joint positions were correct because otherwise robot 402 would have been halted. Since the base joint of the robot does not move, at least one of the divergent points must be close to the robot. The detection of an unexpected object close to robot 402 can then be used to trigger an error condition, which will cause control system 112 (see FIG. 1) to transition robot 402 to a safe state”).

Regarding claim 44, the combination of Vu and Kock teaches:
The method of claim 23.
Vu further teaches wherein the method of claim 23 further comprises:
The step of preemptively stopping the machinery during physical performance of the activity based on predicted operation of the machinery inside the third 3D region during the interval (see at least [0059]: “Alternately, sensor data can be used to identify the position of the robot using a correlation algorithm, such as described above in the section on registration, and this detected position can be compared with the joint position reported by the robot. If the joint position information provided by robot 402 has been validated in this manner, it can be used to validate joint velocity information, which can then be used to predict future joint positions. If these positions are inconsistent with previously validated actual joint positions, the program can similarly trigger an error condition. These techniques enable use of a non-safety-rated interface to produce data that can then be used to perform additional safety functions”).

Claims 2, 5, 6, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vu and Kock in view of Wells (US 20110050878 A1), hereinafter Wells.
Regarding claim 2, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu does not teach, but Wells teaches:
Wherein the interval corresponds to a time required to bring the machinery to a safe state (see at least 0051] which teaches generating a “fail to safe critical warning based on the latency that is determined by that person's last known position and the worst case time/distance potential for interaction with hazards”, and further describes the robot’s hazard/obstacle avoidance (bringing the robot to a “safe state”) based on this calculation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the calculation of worst case times for obstacle avoidance as taught by Wells because this calculation would be necessary in order to ensure that the robot can quickly avoid damaging itself by hitting an obstacle or harming a human worker in the case that the obstacle or human behaves unpredictably or faster than would normally be expected, therefore making the system safer.

Regarding claim 5, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu does not teach, but Wells teaches:
Wherein the interval is based at least in part on a worst-case time required to bring the machinery to a safe state (see at least 0051] which teaches generating a “fail to safe critical warning based on the latency that is determined by that person's last known position and the worst case time/distance potential for interaction with hazards”, and further describes the robot’s hazard/obstacle avoidance (bringing the robot to a “safe state”) based on this calculation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the calculation of worst case times for obstacle avoidance as taught by Wells because this calculation would be necessary in order to ensure that the robot can quickly avoid damaging itself by hitting an obstacle or harming a human worker in the case that the obstacle or human behaves unpredictably or faster than would normally be expected, therefore making the system safer.

Regarding claim 6, the combination of Vu and Kock teaches:
The safety system of claim 1.
Vu does not teach, but Wells teaches:
Wherein the interval is based at least in part on a worst-case stopping time of the machinery in a direction toward the third 3D region of the workspace (see at least 0051] which teaches generating a “fail to safe critical warning based on the latency that is determined by that person's last known position and the worst case time/distance potential for interaction with hazards”, and further describes the robot’s hazard/obstacle avoidance (bringing the robot to a “safe state”) based on this calculation. This section also goes on to explain that the machinery may stop as a means of hazard avoidance).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the calculation of worst case times for obstacle avoidance as taught by Wells because this calculation would be necessary in order to ensure that the robot can quickly avoid damaging itself by hitting an obstacle or harming a human worker in the case that the obstacle or human behaves unpredictably or faster than would normally be expected, therefore making the system safer.

Regarding claim 24, the combination of Vu and Kock teaches:
The method of claim 23.
Vu does not teach, but Wells teaches:
Wherein the interval corresponds to a time required to bring the machinery to a safe state (see at least 0051] which teaches generating a “fail to safe critical warning based on the latency that is determined by that person's last known position and the worst case time/distance potential for interaction with hazards”, and further describes the robot’s hazard/obstacle avoidance (bringing the robot to a “safe state”) based on this calculation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the calculation of worst case times for obstacle avoidance as taught by Wells because this calculation would be necessary in order to ensure that the robot can quickly avoid damaging itself by hitting an obstacle or harming a human worker in the case that the obstacle or human behaves unpredictably or faster than would normally be expected, therefore making the system safer.

Regarding claim 27, the combination of Vu and Kock teaches:
The method of claim 23.
Vu does not teach, but Wells teaches:
Wherein the interval is based at least in part on a worst-case time required to bring the machinery to a safe state (see at least 0051] which teaches generating a “fail to safe critical warning based on the latency that is determined by that person's last known position and the worst case time/distance potential for interaction with hazards”, and further describes the robot’s hazard/obstacle avoidance (bringing the robot to a “safe state”) based on this calculation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the calculation of worst case times for obstacle avoidance as taught by Wells because this calculation would be necessary in order to ensure that the robot can quickly avoid damaging itself by hitting an obstacle or harming a human worker in the case that the obstacle or human behaves unpredictably or faster than would normally be expected, therefore making the system safer.

Regarding claim 28, the combination of Vu and Kock teaches:
The safety system of claim 23.
Vu does not teach, but Wells teaches:
Wherein the interval is based at least in part on a worst-case stopping time of the machinery in a direction toward the third 3D region of the workspace (see at least 0051] which teaches generating a “fail to safe critical warning based on the latency that is determined by that person's last known position and the worst case time/distance potential for interaction with hazards”, and further describes the robot’s hazard/obstacle avoidance (bringing the robot to a “safe state”) based on this calculation. This section also goes on to explain that the machinery may stop as a means of hazard avoidance).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Vu with the calculation of worst case times for obstacle avoidance as taught by Wells because this calculation would be necessary in order to ensure that the robot can quickly avoid damaging itself by hitting an obstacle or harming a human worker in the case that the obstacle or human behaves unpredictably or faster than would normally be expected, therefore making the system safer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664